DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 10 June 2021.
Claims 1-17 have been amended and are hereby entered.
Claims 18-20 have been canceled. 
Claims 1-17 are currently pending and have been examined.
This action is made FINAL.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
Claims 1 and 10 recite “calculating, via the resource server, an expected outcome score for the plurality of patients within the healthcare facility via a multivariate model calculated by the following formula 
    PNG
    media_image1.png
    16
    420
    media_image1.png
    Greyscale
  wherein each component of the patient-specific information and the healthcare facility information is a variable in the multivariate model” for which inadequate support appears in the specification.  
Specifically, it is the “calculation of an expected outcome score” and input parameters to use in the disclosed formula that lacks written description.  Regarding the calculation of an expected outcomes score, the Specification states: At Para. [0047] “The expected outcomes value score is calculated based on the department capacity metrics 300a and patient specific metrics 300b-in other words, the system analyzes the then-current department and patient statistics, to determine an expected outcome for the patients in the healthcare facility, and calculate a score for the expected outcome. The expected outcomes value score is determined via an algorithm that determines an output value based on a set of input parameters (the weight of the input parameters can vary depending on the implementation of the system, such as data from the particular facility in which the system is employed). The department capacity input 
Claims 1 and 10 also recite “calculating, via the resource server, an individual observed outcome score for each of the plurality of patients within the healthcare facility via a multivariate model calculated by the following formula:  
    PNG
    media_image1.png
    16
    420
    media_image1.png
    Greyscale
 wherein each component of the plurality of real-time data is a variable in the multivariate model; for which inadequate support appears in the specification.  
Specifically, it is the “calculation of an individual observed outcome score” and input parameters to use in the disclosed formula that lacks written description.  Regarding the calculation of an expected outcomes score, the Specification states: at [0048] “the observed outcomes value score is based on individual patient data------the platform engagement metrics 300c and the patient survey results 300d. Similar to the expected outcomes value score above, the observed outcomes value score is determined via an algorithm. For example, the system analyzes whether a patient spends time interacting with educational or training materials in the 
These cited paragraphs are insufficient to determine how the observed outcomes score is actually being determined.  Though the specification presents Equations 2 and 3, it is not understood how the input parameters described here are utilized in the equations.  For example, it is unclear how “amount of information and contents accessed by the patient”, “the notifications sent to related application users”, “survey results” and evaluation times (patient expectations met, exceeded or missed” would be integrated quantitatively into Equations 2 and 3.  Any analysis and subsequent determination could potentially read on the as-claimed invention. 
Dependent claims 2-9 and 11-17 inherit the deficiencies of their respective parent claims and are subsequently rejected. 
Claims 2 and 11 recite “step of calculating the expected outcome score further comprises the step of measuring a relationship strength of 
    PNG
    media_image2.png
    10
    57
    media_image2.png
    Greyscale
 each parameter of the patient-specific information and the healthcare facility information using the following formula:
    PNG
    media_image3.png
    32
    263
    media_image3.png
    Greyscale
”  for which in adequate support appears in the specification.  Para [0049] discloses “The system can be customized to provide different weights 
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-17).  (Step 1: Yes)
These limitations of Claim 1 and 10, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “via an authentication server” language, “creating a login request for each of the plurality of patients on the associated electronic device”, under its broadest reasonable interpretation, in the context of this claim encompasses an individual creating a login request for multiple users for their associated electronic devices.  Similarly, the limitation of “calculating an expected outcome score for the plurality of patients within the healthcare facility via a multivariate model calculated by the following formula: Yi=(bo + b1X1i + … bnXni) + Ei, as drafted, is a process that, under its broadest reasonable interpretation, involves an individual performing a particular calculation to determine an expected outcome score according to a formula, but for recitation of “via the resource server”. Similarly, but for recitation of “via the resource server”, the limitation “measuring, for each of the plurality of patients, a plurality of real- time data including an amount of time the patient interacts with the front-end application, whether the patient responds to a survey generated by the resource server and transmitted to the front-end application, and a set of results determined by responses by the i=(bo + b1X1i + … bnXni) + Ei,” is a process that, under its broadest reasonable interpretation, involves an individual using a formula to calculate an observed outcomes score.  Similarly, the limitation “generating, for each of the plurality of patients, a patient experience value index as a ratio of the individual observed outcome score and the expected outcome score, such that the ratio is a value between 0.0 and 1.0”, in the context of this claim, involves an individual determining a ratio between two scores with a value between 0.1-1.0.  
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual using formulas to calculate/generate various scores and ratios for data collected from patients using a mobile application. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 and 11, reciting particular aspects of “the step of measuring a relationship strength of each parameter of the patient-specific information and the healthcare facility information using the following formula…”, which involves an individual performing a calculation;  measuring a relationship strength; claims 5 and 14, claims 6 and 15, reciting particular aspects of “after recalculating the individual observed outcome score, regenerating, for each of the plurality of patients, the patient experience value index”, which involves an individual repeating an index calculation after the observed outcome score has been recalculated).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “via the resource server” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [00380, [0040], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “receiving, via the authentication server, a request for access to the electronic health record using the authentication code”; “for each of the plurality of patients, accessing, via the electronic device, the electronic health record to display and interact with information stored within the electronic health record wherein the information stored within the electronic health record is displayed on the electronic device without creating a local copy of the information on the electronic device, such that the information stored within the electronic health record remains stored solely on the resource server and remote from the electronic device”; “receiving, on the electronic health record via the front-end application, patient-specific information for each of the plurality of patients, the patient-specific information including patient age and patient injury status”; Page 2 of 32”receiving, on the electronic health record via the resource server, healthcare facility information including a time of visit as a function of a time of year, a total number of patients within the 
generally link the abstract idea to a particular technological environment or field of use (such as “wherein each component of the patient-specific information and the healthcare facility information is a variable in the multivariate model”; “wherein each component of the plurality of real-time data is a variable in the multivariate model”; see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as, claim 9, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 7-8, 16-17, additional limitations which add insignificant extra-solution activity claims 3-4, 12-13, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as “for each of the plurality of patients, connecting an electronic device, via a front-end application executable on the electronic device, to a resource server that is remote from the electronic device, the resource server providing access to an electronic health record associated with each of the plurality of patients by”; “receiving, via the authentication server, a request for access to the electronic health record using the authentication code”; “exchanging, via the authentication server, the authentication code for an access token, the access token being usable for a predetermined amount of time”; “for each of the plurality of patients, accessing, via the electronic device, the electronic health record to display and interact with information stored within the electronic health record”; “receiving, on the electronic Symantec, MPEP 2106.05(d)(II)(i)). 

Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “providing an authentication server… creating, via the authentication server, a login request… generating, via the authentication server, an authentication code… receiving, via the authentication server, a request… exchanging, via the authentication server, the authentication code…” of Claim 1 and connecting the resource server to an authentication server, the authentication server configured to… launching, via the front-end application, an embedded browser… generating, via the authentication server, an access token… exchanging, via the authentication server, the authentication code… wherein the authentication server creates a secure connection…” of Claim 10 were considered extra-solution activity for logging on to a server to access EMR data. This has been re-evaluated  
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as Claims 3-4, 7-9, 12-13, 16-17, additional limitations which amount to elements Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-9, 11-17, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
		For the reasons stated, Claims 1-17 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112(a) Rejections
	Applicant’s remarks have been fully considered and are partially persuasive.  On page 12, Applicant summarizes 112(a) and 112(b) rejections and provides chart (pages 13-19) of claim limitations and specification support. 	Examiner thanks Applicant for providing detailed claim chart referencing Specification support. 
	Regarding Claim 1 and 10, with respect to the outstanding 112(a) rejections detailed above regarding the “calculating an expected/observed outcomes score”, Examiner respectfully 
	Regarding the individual 112(a) rejections of Claims 3-9 and 12-17, the rejections are withdrawn in light of Applicant’s amendments and citations to relevant portions of Specification.  However, these claims remain rejected due to their dependency on claims 1 and 10. 

112(b) Rejections
	112(b) Rejections are withdrawn in light of Applicant’s amendment to claims.  

101 Rejections
 	Applicant’s arguments have been fully considered but are not persuasive.  On page 20-21, Applicant summarizes the rejections and cites to 2019 Revised Subject matter Eligibility Guidance (“2019” PEG) and requirements of each prong of the analysis. Applicant presents amended claim 1 on pages 22-23. Examiner notes that due to the extensive amendments to the claims, the claims are now determined to be directed to the abstract idea of organizing methods of human activities, as shown in 101 section above. 
	At bottom of page 23, Applicant asserts that the claimed invention is particularly similar to Example 42 and cites to portion of Example 42 background which under the prong 2 inquiry, determined that the abstract idea was integrated into a practical application. On page 24, Applicant asserts that the present invention likewise integrates the abstract idea into a practical 
	Regarding the portion of Claim 1 shown in first bullet on page 23, Applicant asserts that the cited portions are “similar to the step of providing remote access in Example 42.  Examiner respectfully disagrees. Remote access is not what renders Example 42 eligible, but rather it eligible because the specification discloses a problem caused by a computer (described in first paragraph of Example 42 background) to which the claimed invention proposes a solution, thus integrating the judicial exception into a practical application. 
	Regarding the portion of Claim 1 shown in second bullet on page 23 and first bullet on page 24 regarding “calculating…” steps, Applicant asserts that this is similar to the step of “converting, by a content server, the non-standardized updated information into the standardized format” in Example 42. Examiner respectfully disagrees that these limitations are analogous to Example 42, as they merely recites performing a calculation using a linear regression formula which is not the same as converting data from different formats into a standardized format.  Further, this limitation has been identified as part of the abstract idea itself (see 101 section above), and not an additional element.
	Regarding the portion of Claim 1 shown in second bullet on page 24 regarding “generating…”, Applicant asserts that this step is similar to the step of “generating a
message whenever updated information is stored” in Example 42. Examiner respectfully disagrees that this is an analogous example, as the term ‘generated’ has different meanings in the instant application and in Example 42. In the instant application, “generating a patient value experience score” is essentially performing a calculation.  In Example 42, “generating a message…” refers to automatically transmitting a message to be sent out to relevant parties when updated patient information is stored, in order to alert them.  Further, this limitation has been identified as part of the abstract idea itself for the instant application, and not an additional element as in Example 42. 

	At bottom of page 25, Applicant asserts, “The combination of the elements of claim 1 (as well as claim 10) recites a specific improvement over prior art systems by providing "an interactive and dynamic mobile platform that not only predicts waiting times, but also triggers communications and content to be transmitted to an electronic device based on inputted and calculated data, thereby providing meaningful updates to the electronic device user and improving the user's waiting experience”, and cites to Specification [009].  Examiner respectfully disagrees that the claims demonstrate integration of an abstract idea into a practical application. See MPEP 2106.04(d)(1), which states “One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.”  As described by Applicant in para [009] and [010], the claimed invention does not appear to provide an improvement to the technological environment to which the claim is confined (a computer). In terms of current ER waiting time prediction options, the Applicant states, at [009], “predictions and updates to waiting times serve as simple status updates, and may not function to alleviate the patient's stress level”. Applicant asserts that “Patients and their family members, friends, and loved ones would benefit from spending waiting times learning medical information that is pertinent to their individual needs”. At [010], Applicant asserts that 
	At top of page 26, Applicant cites to [0017] and asserts that “an object of the invention is to increase or maintain value index scores through targeted communications with application users”. Examiner respectfully disagrees that this represents a solution to a technological problem, but rather a conventional problem related to individual’s satisfaction during a waiting period. 
	Applicant concludes by arguing that the independent claims, as a whole, similar to Example 42, integrate a mental process into a practical application. For the reasons shown above here and the 101 analysis section, the abstract idea is not integrated into a practical application and the 101 rejection is maintained.  The 101 section above has been updated to reflect amendments to Claim. 

103 Rejections
	Regarding 103 rejections, the rejection is withdrawn in light of Applicant’s amendments. 
Regarding 103, the closest prior art is understood to be the prior art of record.  As shown in the art of record, using a patient’s mobile device to expedite registration at a healthcare facility, as is using collected patient data pre-visit to improve patient experience scores. Specifically, it is combination of utilizing gathered patient data and using this data to tailor specific content to interactively deliver to the patient to improve the outcomes score for the same patient that distinguishes over a search of available prior art.  The prior art of record does not teach or fairly 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/A. K. A./
Examiner, Art Unit 3626

/JONATHAN DURANT/Primary Examiner, Art Unit 3626